     Case 1:19-cv-00457-NONE-BAM Document 47 Filed 12/07/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    YASYN WHITE-SOTO,                                Case No. 1:19-cv-00457-NONE-BAM (PC)
12                       Plaintiff,                    ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE WHY ACTION SHOULD NOT BE
13           v.                                        DISMISSED FOR FAILURE TO
                                                       PROSECUTE
14    STARR,                                           (ECF No. 45)
15                       Defendant.                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR SECOND EXTENSION OF TIME TO
16                                                     RESPOND TO DEFENDANT’S MOTION
                                                       FOR SUMMARY JUDGMENT
17                                                     (ECF No. 46)
18                                                     THIRTY (30) DAY DEADLINE
19

20          Plaintiff Yasyn White-Soto (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

22   Defendant Starr for excessive force in violation of the Eighth Amendment and retaliation in

23   violation of the First Amendment.

24          On June 18, 2020, Defendant filed a motion for summary judgment on the ground that

25   Plaintiff failed to exhaust his administrative remedies. (ECF No. 33.) Following an extension of

26   time, Plaintiff’s opposition was due on or before August 31, 2020. (ECF No. 41.)

27          After Plaintiff failed to file an opposition to the motion for summary judgment, on

28   November 24, 2020 the Court issued an order for Plaintiff to show cause within twenty-one days
                                                       1
     Case 1:19-cv-00457-NONE-BAM Document 47 Filed 12/07/20 Page 2 of 3


 1   why this action should not be dismissed for failure to prosecute. (ECF No. 45.)

 2            Currently before the Court is Plaintiff’s late application for enlargement of time to file an

 3   opposition to Defendant’s motion for summary judgment, filed December 3, 2020. (ECF No. 46.)

 4   The motion is dated November 25, 2020, and it appears to have crossed in the mail with the

 5   Court’s November 24, 2020 order to show cause. Nevertheless, the Court will accept the filing as

 6   a response to the order to show cause.

 7            In his motion, Plaintiff states that since the outbreak of the COVID-19 virus, he has been

 8   prevented from gaining access to the facility’s prison law library to adequately litigate his civil

 9   case. (ECF No. 46.) After the Court granted Plaintiff’s first request for an extension of time,

10   Plaintiff was placed into administrative segregation and was without legal materials from August

11   10 to August 20, 2020. After Plaintiff was released from administrative segregation, he found out

12   his property containing his vital legal materials was missing. Plaintiff attempted to gain access to

13   the law library on September 17, 2020, but was denied access on September 21, 2020. Plaintiff

14   filed a grievance regarding him being prevented from gaining access to the law library on October

15   15, 2020. Plaintiff argues that he has diligently attempted to gain access to the facility law

16   library, and therefore requests a thirty-day extension of time to file his opposition to Defendant’s

17   motion for summary judgment. (Id.)

18            Defendant has not yet had an opportunity to file a response, but the Court finds a response

19   is unnecessary. The motion is deemed submitted. Local Rule 230(l).

20            Having considered the moving papers, the Court finds good cause to grant the requested
21   extension. Fed. R. Civ. P. 6(b). The Court further finds that Defendant will not be prejudiced by

22   the brief extension granted here.

23            Accordingly, IT IS HEREBY ORDERED as follows:

24         1. The November 24, 2020 order to show cause, (ECF No. 45), is DISCHARGED;

25         2. Plaintiff’s motion for extension of time, (ECF No. 46), is GRANTED;

26         3. Plaintiff’s opposition to Defendant’s motion for summary judgment is due within thirty
27            (30) days from the date of service of this order; and

28   ///
                                                         2
     Case 1:19-cv-00457-NONE-BAM Document 47 Filed 12/07/20 Page 3 of 3


 1      4. Plaintiff’s failure to file an opposition in compliance with this order will result in

 2         dismissal of this action, with prejudice, for failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 4, 2020                          /s/ Barbara   A. McAuliffe              _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
